Citation Nr: 9916512	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-51 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims on appeal.  The 
veteran, who had active service from February 1965 to March 
1969, appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 


FINDING OF FACT

The disability picture presented by the veteran's PTSD more 
closely approximates severe impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and severe impairment in the ability to obtain 
or retain employment, than it approximates considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and considerable 
industrial impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, Diagnostic Codes 9411 (1996) and 9411 
(effective November 7, 1996).

2.  The schedular criteria for an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, Diagnostic Codes 9411 
(1996) and 9411 (effective November 7, 1996).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection for PTSD was granted by the RO in 
September 1995.  Two temporary 100 percent evaluations were 
assigned under 38 C.F.R. § 4.29.  The first 100 percent 
evaluation was assigned effective January to March 1995, when 
it was then reduced to 30 percent.  The second 100 percent 
evaluation was assigned from May to November 1995, when it 
was again reduced to 30 percent.  In August 1996, the RO 
increased the evaluation to 50 percent, effective April 1996.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  The Board notes that, by 
regulatory amendment effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth at 61 
Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Where the law or regulations change while a claim is 
pending, the version more favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Both the old and 
the new criteria for rating PTSD must therefore be 
considered.  However, this change in the regulations does not 
apply prior to November 7, 1996.  Rhodan v. West, 12 Vet. 
App. 55 (1998).

Under Diagnostic Code 9411 in effect prior to November 7, 
1996, a rating of 50 percent is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent, under the old regulations, is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

Under the version of Diagnostic Code 9411 effective November 
7, 1996, a 50 percent rating is warranted where the disorder 
manifests occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

After carefully reviewing the record, the Board finds that 
the evidence indicates that the disability picture presented 
by the veteran's PTSD more closely approximates severe 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and severe impairment 
in the ability to obtain or retain employment, than it 
approximates considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment.  In this 
regard, the Board notes that the VA examiner in October 1997 
stated that the veteran was "severely impaired industrially 
and moderately severely impaired socially."  Accordingly, a 
70 percent evaluation is warranted for PTSD.

The Board finds further, however, that the preponderance of 
the evidence indicates that PTSD is manifested by no more 
than severe impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and severe impairment in the ability to obtain or retain 
employment.  The Board notes, again, that the VA examiner 
described the veteran's social impairment as only moderately 
severe.  Furthermore, although the veteran reported that he 
had no friends, he testified at his personal hearing that he 
"love[s] people," and he was noted to be living with his 
girlfriend, which the Board finds to be inconsistent with 
social impairment that is more than severe.  Finally, the 
Board notes that the VA examiner provided a Global Assessment 
of Functioning (GAF) score of 50-55.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A GAF 
score of 50-55 denotes no more than "serious symptoms . . . 
OR any serious impairment in social, occupational or school 
functioning."  DSM-IV.  For these reasons, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 70 percent, under the old 
regulations.

The Board finds further that the preponderance of the 
evidence indicates that, under the current criteria, PTSD is 
manifested by symptoms no more severe than occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  
There is no evidence that the veteran suffers from suicidal 
ideation or obsessional rituals which interfere with routine 
activities.  Nor was his speech intermittently illogical, 
obscure, or irrelevant.  On the contrary, it was described as 
logical, coherent and relevant.  Although he was noted to 
have a depressed mood, there was no evidence of near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.  
There was no evidence of spatial disorientation, and although 
he was described as looking very thin, there was no 
indication that the veteran neglected his personal appearance 
and hygiene.  Finally, while the veteran reported that he had 
no friends, he was living with his girlfriend, indicating at 
least some ability to establish and maintain effective 
relationships.  

For the above reasons, the Board finds that, while a 70 
percent evaluation is warranted for PTSD, the preponderance 
of the evidence is against an evaluation in excess of 70 
percent, under both the old and the new criteria.  










ORDER

Subject to the rules and regulations governing the award of 
benefits, a 70 percent evaluation is granted for PTSD.




		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

